Citation Nr: 0922871	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-13 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent 
disabling for hepatitis C.


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
a claim for an evaluation in excess of 40 percent disabling.

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by waivers of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

By an April 2008 determination, the Board denied the matter 
on appeal.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2008 Order, the Court vacated the April 2008 
decision of the Board and remanded the matter for 
readjudication.  This issue is now before the Board once 
again for further consideration.


FINDING OF FACT

The Veteran's hepatitis C is characterized by assertions of 
nausea, depression, fatigue, weight loss, enlargement of the 
left lobe and the caudate lobe of the liver, and abdominal 
pain in the upper right quadrant.  






CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
disabling for hepatitis C have not been met.  See 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7354 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

With regard to the Veteran's claim, a VCAA letter dated in 
April 2005 specifically satisfied the elements (2) and (3) of 
the duty to notify, articulated above.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  With specific regard to the 
first element, the Board notes that, in order to satisfy the 
first Pelegrini II element for an increased-compensation 
claim, section 5103(a) compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the original notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such it does not take the form prescribed 
in that case.  However, the Board finds that any notice 
errors did not affect the essential fairness of the 
adjudication.  In April 2005, the RO sent the Veteran a VCAA 
letter, which indicated that he should provide evidence 
showing that his hepatitis C disability had increased in 
severity.  In a March 2006 letter, the Veteran was informed 
that the evidence needed to show what impact his condition 
and symptoms had on his employment.  In addition, the Veteran 
was questioned about his employment and daily life, with 
regard to his hepatitis C, during the course of the April 
2004, May 2005, and May 2007 examinations performed in 
association with this claim.  The Veteran provided statements 
at these examinations in which he details the impact of his 
disability on his daily life.  The Board finds that the 
responses provided by the Veteran show that he knew that the 
evidence needed to show that his disability had worsened and 
what impact that had on his employment and daily life.  As 
the Board finds the Veteran had actual knowledge of the 
requirement, to remand for further development would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

As to the second element, the Board notes that the Veteran is 
service connected for hepatitis C.  As will be discussed 
below, this disability has been rated under 38 C.F.R. § 
4.114.  Notification of the specific rating criteria for 
evaluating hepatitis C was provided in the February 2006 
statement of the case (SOC).  Subsequently, the RO issued a 
June 2007 supplemental statement of the case (SSOC). 

As to the third element, the Board notes that this 
information was provided in a March 2006 letter in which it 
was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  As to the fourth element, the April 2005 and 
March 2006 letters did provide notice of the types of 
evidence, both lay and medical, that could be submitted in 
support of a claim for an increased rating.  The Board finds 
that the fourth element of Vazquez-Flores is satisfied. 

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, and VA and private 
medical records are in the file.  The Veteran has at no time 
referenced outstanding, available records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The Veteran was provided a medical examination for his 
hepatitis C most recently in May 2007.  The Board finds this 
examination report to be thorough and consistent with 
contemporaneous VA and private treatment records.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Therefore, the examination 
in this case is adequate upon which to base a decision. 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with Fletcher in mind.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Veteran's hepatitis C has been rated as 40 percent 
disabling, effective March 7, 2002, under Diagnostic Code 
7354.  The Veteran seeks a higher rating.

According to Diagnostic Code 7354, a 0 percent rating is 
assigned for nonsymptomatic hepatitis C.  A 10 percent rating 
is assigned for intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past twelve-month 
period.  A 20 percent rating is assigned for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near- 
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2008).

Therefore, in order to increase the rating of the Veteran's 
hepatitis C, the Veteran must meet the criteria of at least a 
60 percent rating under Diagnostic Code 7354.  

In April 2004, the Veteran underwent a VA examination.  It 
was noted at this time that the Veteran's hepatitis C made 
him feel tired, depressed, in pain, and arthralgia.  The 
Veteran also reported having abdominal pain in the upper 
right quadrant thru to the right flank, gastrointestinal 
disturbances, nausea, and vomiting. The Veteran reported that 
the symptoms from this condition occur daily and allow him to 
function, but he is unable to go to work.  The examiner noted 
that the Veteran was not working when he developed this 
condition.  The condition did not affect his body weight or 
cause incapacitation at this time.  However, it was reported 
that the functional impairment significantly impacts all 
aspects of this daily functioning.     
At a May 2005 VA examination, it was noted that the Veteran 
had been diagnosed with Class IV hepatitis with full 
cirrhosis.  The Veteran complained of loss of appetite, loss 
of muscle and body weight, feelings of confusion, nausea, 
constant body pains, easy fatigability, arthralgia, 
gastrointestinal disturbances, vomiting, and abdominal pain.  
Upon examination, the Veteran was found to have tenderness to 
palpation in the right upper quadrant.  It was also noted 
that the Veteran's weight changed from 290 pounds to 268 
pounds within a 12-month period.  The Veteran was noted as 
being obese.  He was previously taking Rebetron, but he 
stated the drugs made him feel "crazy."  The Veteran 
reported that the symptoms of his liver condition occur daily 
and are debilitating.  He also stated that his condition does 
not cause incapacitation.  Specifically, the Veteran reported 
no episodes of coma or confusion. 

At the May 2007 VA examination, the Veteran related that he 
had right side pain, loss of weight, nausea, and fatigue 
which prevents him from working.  His liver condition was 
noted as causing easy fatigability, arthralgia, 
gastrointestinal disturbances, vomiting, loss of appetite, 
and jaundice.  Again, it was noted that the Veteran's weight 
changed from 290 pounds to 260 pounds in a 12-month period.  
However, the examiner went on to state that the Veteran 
exhibited no signs of malnutrition.  The Veteran related that 
his symptoms are near constant and debilitating but do not 
cause incapacitation.  The Veteran also stated that his 
condition caused 50 episodes of coma or periods of confusion 
during the last year, as well as severe depression.  In the 
year prior, the Veteran seemed to be confused most of the 
time.  The examiner concluded by again noting that the 
Veteran lost 30 pounds over the course of a year.  However, 
he went on to note that the Veteran is still obese and no 
sign of malnutrition is found.  

In addition to the VA examination reports, the claims folder 
also contains VA Medical Center (VAMC) treatment records.  
The Board notes that, in November 2005, the Veteran denied 
any abdominal pain, nausea, vomiting, and anorexia.  See VAMC 
treatment record, November 2005.  He did, however, state that 
he had lost weight.  Id.  In December 2005, he denied 
fatigue, malaise, or excessive weight loss.  See VAMC 
treatment record, December 2005.  A VAMC treatment record 
from January 2006 reflects that the left lobe and the caudate 
lobe of the liver were enlarged.  In a June 2008 VAMC 
treatment record, the Veteran reported feeling tired all the 
time.

The Board notes that the recent medical evidence of record 
reflects that the Veteran experiences fatigue, depression, 
enlargement of the liver, and weight loss.  See VA 
examination report, May 2007; VAMC treatment record, January 
2006.  However, the evidence of record does not show that the 
Veteran's hepatitis C has resulted in anorexia with 
substantial weight loss (or other indication of 
malnutrition), or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past twelve-month 
period.  

The Board acknowledges that the May 2005 VA examination 
report noted that the Veteran's weight dropped from 290 
pounds to 268 pounds in a 12-month period and the May 2007 VA 
examination report noted that his weight dropped from 290 
pounds to 260 pounds in a 12-month period.  However, the 
Veteran's weight was recorded as 264 pounds at the May 2005 
VA examination and 260 pounds at the May 2007 VA examination.  
Therefore, it appears that the Veteran did not lose an 
additional 30 pounds after the May 2005 VA examination.  
There is no indication that these VA examination reports are 
not referring to the same weight loss in the same 12-month 
period, particularly in light of the Veteran's recorded 
weight.  The Board has considered whether this loss of 22 to 
30 pounds within a 12-month period would constitute 
substantial weight loss so as to warrant a 60 percent rating 
under Diagnostic Code 7354.  However, the claims folder 
contains no evidence that the Veteran has anorexia or 
malnutrition as a result of his disability.  Furthermore, the 
Veteran has been recorded as weighing 260 pounds.  See VA 
examination report, May 2007.  In fact, the examiner at the 
May 2007 VA examination indicated that the Veteran is still 
obese and specifically indicated that no sign of malnutrition 
could be found.  As noted, the criteria for a 40 percent 
rating already contemplates some weight loss.  Absent 
additional clinical findings supportive of a higher rating, 
specifically, that the Veteran experiences anorexia or some 
other indication of malnutrition, the Board concludes that 
the overall manifestations of his disability more closely 
approximate the criteria for a 40 percent rating.

Additionally, the Board has considered the Veteran's 
assertion at the March 2008 hearing that he spends about 12 
hours per day in bed and his assertion at the May 2007 VA 
examination that his condition caused 50 episodes of coma or 
periods of confusion during the prior year.  The Board notes 
that the later report is particularly perplexing in that a 
coma is defined as a state of unconsciousness from which the 
patient cannot be aroused, even by powerful stimulation; 
called also exanimation.  Dorland's Illustrated Medical 
Dictionary at 395 (30th ed. 2003).  There is simply no 
indication in the medical evidence of record that the Veteran 
experiences states of unconsciousness.  A period of confusion 
is not a state of unconsciousness as described in this 
definition.  

Furthermore, an incapacitating episode of the nature 
described by the rating criteria, is defined as a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  38 C.F.R. § 4.114, Note (2).  
There is no medical evidence in the claims file indicating 
that the Veteran has ever been directed to stay in bed by a 
physician.  In fact, notwithstanding his report at his 
hearing that he spends 12 hours a day in bed, the Veteran 
himself also specifically stated at the March 2008 hearing 
that he has never been instructed to stay in bed for long 
periods of time by a physician.  Additionally, as mentioned 
above, the Veteran reported at the April 2004, May 2005, and 
May 2007 VA examinations that his liver condition does not 
cause incapacitation.  To warrant a higher rating, the 
Veteran must experience incapacitating episodes of a duration 
of six weeks during the past twelve-month period.  The 
greater weight of the evidence is simply against finding that 
his disability is manifested by such episodes as they are 
defined by the regulations. 

Additionally, the near-constant debilitating symptoms 
described under the criteria for a 100 percent rating under 
Diagnostic Code 7354 include fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant.  
While the Veteran related at the May 2007 VA examination that 
his symptoms occur near constantly and are debilitating, as 
noted, the greater weight of the evidence, including both the 
clinical findings at examination, and his own lay reports, is 
against finding that the Veteran's symptoms are of such a 
severity as to be determined debilitating.  

In essence, despite the Veteran's assertions that his 
disability is more severe than his current evaluation 
reflects, the greater weight of the evidence of record 
establishes that the symptoms and manifestations of his 
disability do not warrant an increased rating under this 
diagnostic code.  The Veteran's hepatitis C has not been 
shown to result in anorexia or to present indications of 
malnutrition, and it is not manifested by incapacitating 
episodes lasting at least six weeks.  Therefore, the Board 
finds that the Veteran is adequately compensated with his 
current rating.  A higher rating is not warranted.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's hepatitis C has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities; 
has not necessitated frequent periods of hospitalization; and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Although the Veteran has asserted that he 
is unable to work, the medical evidence of record does not 
suggest a degree of symptomatology more severe than is 
contemplated by the applicable diagnostic code, and the 
medical evidence also does not suggest that his disability is 
so severe as to render him unemployable.  Although some 
impairment is certainly present, it should also be noted the 
40 percent disability rating itself is recognition that his 
industrial capabilities are significantly impaired.   See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board is 
cognizant that the Veteran was found to be unable to engage 
in substantially gainful activity by the Social Security 
Administration (SSA) in 2003; however, records from that 
agency reflect that the Veteran's Hepatitis C was only one of 
several significant disabilities considered by that agency.  
The decision of that agency, and the medical records 
associated with the claims file, do not establish that his 
Hepatitis C alone is so severe as to result in marked 
interference so as to render impractical the regular schedule 
standards.  Thus, the Board finds that referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).


ORDER

Entitlement to an evaluation in excess of 40 percent 
disabling for hepatitis C is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


